DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-12, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mowry in US Patent 6857460.
Regarding Claim 1, Mowry teaches a ground blind system (see Fig. 1), comprising: a fabric panel (30/32); and a plurality of poles, wherein the plurality of poles includes a center support pole (18), wherein when installed the center support pole divides the fabric panel longitudinally into two smaller generally triangular shape portions of substantially the same size; and wherein in an assembled state the assembled structure of the fabric panel and plurality of poles are configured such that the structure is self-supporting.
Regarding Claim 2, Mowry teaches that the fabric panel has one of a generally triangular or rhombus shape.
Regarding Claim 4, Mowry teaches that the plurality of poles further comprise a first side support pole (14) and a second side support pole (16), wherein in the assembled state the first side support pole is disposed along a first side edge of the fabric panel and the second side support pole is disposed along a second side edge of the fabric panel.
Regarding Claim 5, Mowry teaches that in the assembled state a first end of each of the center, first side, and second side support poles convene at a peak (toward 24) of the assembled structure, and wherein the first side support pole diverges along it length at a first angle away from the center support pole, and the second side support pole diverges along it length at a second angle away from the center support pole.
Regarding Claim 6, Mowry teaches that the first angle and the second angle are substantially equal.
Regarding Claim 7, Mowry teaches that the first end of each of the center, first side, and second side support poles are engageable with one another via a first connector (24).
Regarding Claim 8, Mowry teaches that the plurality of poles further includes a first bottom support pole (22) and a second bottom support pole (20), wherein in the assembled state the first bottom support pole is disposed along a lower edge portion of a first one of the two smaller generally triangular shape portions and the second bottom support pole is disposed along a lower edge portion of a second one of the two smaller generally triangular shape portions, 
Regarding Claim 9, Mowry teaches that in the assembled state a second end of the center pole is engageable (at 62) with the second end of the first bottom support pole and the first end of the second bottom support pole.
Regarding Claim 10, Mowry teaches that the second end of the center pole, second end of the first bottom support pole, and first end of the second bottom support pole are engageable with one another via a second connector (62).
Regarding Claim 11, Mowry teaches that in the assembled state a second end of the first side support pole is engageable with a first end of the first bottom support pole (at 28) and a second end of the second side support pole is engageable with a second end of the second bottom support pole (at 26).
Regarding Claim 12, Mowry teaches that the second end of the first side support pole and the first end of the first bottom support pole are engageable via a third connector (28) and the second end of the second side support pole and the second end of the second bottom support pole are engageable via a fourth connector (26).
Regarding Claim 18, Mowry, through the normal and customary use of the device, teaches a method of using a ground blind system, the method comprising: providing a ground blind system, the ground blind system comprising: a fabric panel (30/32); and a plurality of poles, comprising at least a center support pole (18), a first side support pole (14), and a second side support .
Claims 1-13, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Child in US Patent 5655558.
Regarding Claim 1, Child teaches a ground blind system (see Figs. 32-34), comprising: a fabric panel (5); and a plurality of poles (1), wherein the plurality of poles includes a center support pole (A), wherein when installed the center support pole divides the fabric panel longitudinally into two smaller generally triangular shape portions of substantially the same size; and wherein in an assembled state the assembled structure of the fabric panel and plurality of poles are configured such that the structure is self-supporting.

    PNG
    media_image1.png
    729
    531
    media_image1.png
    Greyscale

Regarding Claim 2, Child teaches that the fabric panel has one of a generally triangular or rhombus shape.
Regarding Claim 3, Child teaches that the plurality of poles comprise collapsible poles (see Column 6, lines 43-52: telescoping poles would be collapsible).
Regarding Claim 4, Child teaches that the plurality of poles further comprise a first side support pole (B) and a second side support pole (C), wherein in the assembled state the first side support pole is disposed along a first side edge of the fabric panel and the second side support pole is disposed along a second side edge of the fabric panel.
Regarding Claim 5, Child teaches that in the assembled state a first end of each of the center, first side, and second side support poles convene at a peak (at F) of the assembled structure, and wherein the first side support pole diverges along it length at a first angle away from the center support pole, and the second side support pole diverges along it length at a second angle away from the center support pole.
Regarding Claim 6, Child teaches that the first angle and the second angle are substantially equal.
Regarding Claim 7, Child teaches that the first end of each of the center, first side, and second side support poles are engageable with one another via a first connector (F).
Regarding Claim 8, Child teaches that the plurality of poles further includes a first bottom support pole (D) and a second bottom support pole (E), wherein in the assembled state the first bottom support pole is disposed along a lower edge portion of a first one of the two smaller generally triangular shape 
Regarding Claim 9, Child teaches that in the assembled state a second end of the center pole is engageable (at G) with the second end of the first bottom support pole and the first end of the second bottom support pole.
Regarding Claim 10, Child teaches that the second end of the center pole, second end of the first bottom support pole, and first end of the second bottom support pole are engageable with one another via a second connector (G).
Regarding Claim 11, Child teaches that in the assembled state a second end of the first side support pole is engageable (at 2) with a first end of the first bottom support pole and a second end of the second side support pole is engageable (at 2) with a second end of the second bottom support pole.
Regarding Claim 12, Child teaches that the second end of the first side support pole and the first end of the first bottom support pole are engageable via a third connector (2) and the second end of the second side support pole and the second end of the second bottom support pole are engageable via a fourth connector (2).
Regarding Claim 13, Child teaches that in the assembled state the two smaller generally triangular shape portions are pivotable relative to one another.
Regarding Claim 17, Child teaches one or more loops (5b) disposed at one or more corners of the fabric panel.
Regarding Claim 18, Child teaches, through the normal and customary use of the device, a method of using a ground blind system, the method comprising: a. providing a ground blind system, the ground blind system comprising: a fabric panel (5); and a plurality of poles, comprising at least a center support pole (A), a first side support pole (B), and a second side support pole (C); installing the plurality of poles within the fabric panels to form an assembled structure, wherein the first side support pole is disposed along a first side edge of the fabric panel, the second side support pole is disposed along a second side edge of the fabric panel, and the center support pole is disposed such that it divides the fabric panel longitudinally into two smaller generally triangular shape portions of substantially the same size, wherein the assembled structure is self-supporting; and adjusting the two smaller generally triangular shape portions to a desired angle therebetween.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mowry as applied to Claim 11 above in view of Stoddart in US Patent 6138700. Mowry is silent on the use of reinforced pockets at corners of the fabric panel. Stoddart teaches a ground blind including wall panels (20 on either side) and comprising a reinforced pocket (34) at one or more corners of the fabric panel, wherein the reinforced pocket is configured to receive an end of one or more of a plurality of poles (26) engaged with an end of another one or more of the plurality of poles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Mowry by adding a reinforced pocket at the corners of the fabric panels as taught by Stoddart in order to provide a more durable fabric panel.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Child as applied to Claim 11 above in view of Stoddart in US Patent 6138700. Child is silent on the use of reinforced pockets at corners of the fabric panel. Stoddart teaches a ground blind including wall panels (20 on either side) and comprising a reinforced pocket (34) at one or more corners of the fabric panel, wherein the reinforced pocket is configured to receive an end of one or more of a plurality of poles (26) engaged with an end of another one or more of the plurality of poles. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Child by adding a reinforced pocket at the corners of the fabric panels as taught by Stoddart in order to provide a more durable fabric panel.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mowry as applied to Claim 1 above in view of Colburn in US Patent 4777755. Mowry is silent on the use of windows. Colburn teaches a ground blind including adjacent wall portions (36) and further comprising one or more openings (38/40) in one or both of the .
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Child as applied to Claim 1 above in view of Colburn in US Patent 4777755. Child is silent on the use of windows. Colburn teaches a ground blind including adjacent wall portions (36) and further comprising one or more openings (38/40) in one or both of the two adjacent wall portions, wherein the one or more openings comprise a closeable window (closeable by 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Child by adding windows as taught by Colburn in order to allow the user to see out of the ground blind.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. DeJonge, Jr. Fulke, Reed, Gruenberg, Bird, Nolz, Egnew et al., and Hulsey teach ground blinds.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480.  The examiner can normally be reached on M-F 9am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636